MODIFY, REFORM, and AFFIRM; Opinion Filed July 1, 2016.




                                           Court of Appeals
                                                             S     In The


                                    Fifth District of Texas at Dallas
                                                        No. 05-14-01419-CR

                                         TERRY RAY MCMILLAN, Appellant
                                                      V.
                                          THE STATE OF TEXAS, Appellee

                                 On Appeal from the 265th Judicial District Court
                                              Dallas County, Texas
                                     Trial Court Cause No. F-0550140-UR

                                           MEMORANDUM OPINION
                                   Before Justices Bridges, Lang-Miers, and Schenck
                                               Opinion by Justice Bridges
           Terry Ray McMillan appeals his murder conviction. 1 A jury convicted appellant and

sentenced him to forty years’ confinement. In ten points of error, appellant argues the evidence

is legally insufficient to support his murder conviction, the evidence will support a manslaughter

conviction, he is entitled to a new trial because a critical exhibit was destroyed through no fault

of his own, the trial court abused its discretion in denying his motion for mistrial following the

prosecutor’s repeated questioning of appellant concerning an extraneous offense, the trial court

erred by not holding a hearing on his motion for new trial, the trial court erred in overruling

defense counsel’s objections to certain jury arguments and motion for mistrial at punishment,



     1
        The record contains the State’s notice that evidence of the following offenses could be introduced at trial: unauthorized use of a motor
vehicle, delivery of a controlled substance, three possession of marijuana offenses, evading arrest, aggravated assault, assault, and “Defendant’s
status as a pimp” “Prior to, In and Around the time of” the murder in this case.
and the judgment should be modified to reflect the correct names of the trial prosecutors. As

modified, we affirm the trial court’s judgment.

          At approximately 3:00 a.m. on March 2, 2005 2, Dallas police officer Christopher Walton

responded to a shooting call at an apartment complex in Dallas. It was raining, and Walton

encountered an “emotional crowd” of about fifty people at the scene. Paramedics were working

on a shooting victim when Walton arrived. A witness to the shooting, Alexia Davis, approached

Walton. Alexia was “very emotional” and “hysterical,” but she was able to give Walton a

description of the shooter. Walton later relayed the description to Dallas police detective Marvin

Ned. Walton also spoke to Robert Jones, who had been shot in the hand but also gave a

description of the shooter. After the shooting victim was transported to the hospital, Walton

spoke to John Calhoun, the victim’s brother. John also gave Walton a description of the shooter.

Walton passed on all the information he gathered to Ned.

          Ned was appointed lead detective on the case, and he went to the hospital to talk to

witnesses and sent three other detectives to the crime scene. When Ned arrived at the hospital,

the victim, Charles Calhoun, was dead. Ned learned that some of the witnesses were cousins of

the victim, and John was Calhoun’s brother. Ned then went to the crime scene, where he also

spoke to witnesses, and the other detectives searched Calhoun’s apartment for weapons but

found none. However, detectives recovered two spent .45 caliber shell casings at the scene of

the shooting. From speaking to the witnesses, Ned was able to identify a suspect, appellant. Ned

showed a photographic lineup to multiple witnesses, who identified appellant as the man who

shot Calhoun.

          Appellant was indicted for Calhoun’s murder. At trial, Alexia testified she went to

Calhoun’s apartment about 10:00 p.m. on March 2, 2005 with Robert, Ida Jones, and Tony

   2
       After the Texas Court of Criminal Appeals granted appellant an out-of-time appeal, appellant timely filed his notice of appeal.



                                                                      –2–
Hoyle. John and Calhoun were at the apartment along with a woman named Catherine. Tony

and Catherine stayed at the apartment while everyone else went to a “strip bar.”             At

approximately 2:00 a.m., the group left the bar. Alexia and the others were riding in Calhoun’s

car when a white Impala pulled up next to them, and Calhoun stopped to speak with the driver,

appellant. Calhoun knew appellant “from back in the past” and invited appellant to come back to

the apartment. When they had all returned to the apartment, two men Alexia did not know

arrived. An argument ensued between Calhoun, appellant, and Catherine. Alexia thought the

argument involved Calhoun telling appellant “that he couldn’t come in and try to take Robert’s

female.” Calhoun told appellant, “You can’t come in and take another female from another

person’s house,” and they “kind of got mad at each other” but “cooled it off” afterward. Alexia

did not think the argument was serious.

       At some point, Alexia saw Calhoun go outside. Alexia was sitting on a couch when she

heard a gunshot. She went outside and saw appellant “standing over [Calhoun] with the gun.”

Alexia saw Calhoun “bent over like he was holding” himself on “the lower part of his stomach.”

“Another gunshot went off,” and Calhoun fell to the ground. Alexia saw appellant holding a gun

and firing the second shot at Calhoun. Alexia thought the second shot hit Calhoun because “the

first shot, [Calhoun] was kind of standing up, and the second shot made him fall to the ground.”

Alexia did not see any objects in Calhoun’s hands, and she did not see anyone else with a gun.

Alexia heard “some more gunshots,” she “yelled to [John] and Robert that someone was

“shooting your brother and your cousin,” and “just about everybody came out” of the apartment.

Appellant continued shooting, hitting Robert in his hand, before driving away.        After the

shooting, Alexia did not see anyone take anything away from Calhoun or the scene of the

shooting.




                                              –3–
        Robert, Calhoun’s cousin, testified Calhoun was living with him at the apartment on

March 2, 2005. On the night of the shooting, Robert went to the club where he “walked up on” a

conversation Calhoun was having with appellant. Appellant said he had a car for sale, Robert

said he needed a car, and appellant gave Robert his phone number. After Robert, Calhoun, and

the others left the club, appellant followed them to Robert’s apartment. Back at the apartment,

appellant “called someone,” and “two guys” showed up. An argument began between Calhoun

and appellant that “had something to do with the girl that was there, Catherine.” The argument

did not appear serious, and Robert did not see any physical confrontation. The argument “kind

of blew off,” and Calhoun sat back down on the couch. Robert was in the back bedroom when

he heard gunshots. Robert looked out the window and saw Calhoun on the ground and appellant

“standing right by [Calhoun] with a gun in his hand” less than twenty feet away. Appellant’s

gun was a “chrome” handgun “bigger than a .25.” Robert ran outside, and appellant “turned and

fired” at Robert and “at everybody that was up on the porch.” Robert was hit in the hand, and he

dove back inside the apartment. Robert “heard the car pull off real fast” and ran outside to where

Calhoun was lying on the ground. “It sounded like [Calhoun] was breathing but he was snoring .

. . like he was asleep.”

        John, Calhoun’s brother, testified he lived with Calhoun and Robert at the time of the

shooting. On the night of the shooting, John accompanied Calhoun and the others to the Under

the Bridge Club. As the group was leaving in Calhoun’s car, an Impala “swerved in front of”

Calhoun. Calhoun recognized appellant as the driver of the Impala, and he honked at appellant.

Appellant stopped, Calhoun asked him what was up, and appellant said he was going to an after-

hours club. Calhoun said he was going to drop some of his passengers off at the apartment and

told appellant to follow him. Back at the apartment, appellant came inside, and two men John

did not recognize arrived about five minutes later. Catherine came out of the back room, and

                                               –4–
appellant “inquired about her.” Charles told appellant Catherine was a prostitute but she was his

“cousin’s girl.” Appellant asked if Robert was “putting her out on the street” and said “if she

ain’t out there, she ain’t making no money.” Appellant and Calhoun argued about Catherine

until John broke up the argument.      John ushered appellant and the two men outside and

apologized for “things going the wrong way.” John made it clear that Calhoun was “not going

nowhere” and indicated appellant should go on his way. Appellant did not leave but went to his

car, and John went back inside the apartment. At that point, Calhoun was sitting on the arm of

the couch, and Catherine was outside talking to appellant. Catherine came back inside to get her

belongings, and John followed her into the back room. Standing in the doorway of the back

room, John turned around and saw Calhoun outside on the porch. John turned back around and

heard gunshots from outside. Someone said, “He just shot your brother,” and John ran outside.

John saw appellant standing over Calhoun. Appellant had a chrome handgun in his hand. John

said, “Don’t shoot my brother no more, man,” and appellant said, “Get back” and started

shooting. John “ran back up in the breezeway,” and appellant drove away. John ran back to

Calhoun, who was lying on the ground. John never saw Calhoun with a gun on March 2, 2005.

       Appellant testified he went to the Under the Bridge Club at 12:45 a.m. on March 2, 2005.

Appellant saw Calhoun at the club, and they spoke briefly about “how everything [had] been

going.” Appellant and Calhoun were not friends, but they had known each other for about a year

and a half. As appellant was leaving the club, Calhoun pulled up in his car and invited appellant

to his house. Calhoun said he had “a few ladies in the car and a few ladies at the house, and they

down for whatever.” Appellant followed Calhoun to his apartment. While he was driving,

appellant called a friend, “Silk,” and told him about what Calhoun had said. Silk’s real name

was Charles Brown, and appellant testified “the last [he] heard, he was in California.” After




                                               –5–
arriving at Calhoun’s apartment, appellant remained on the phone with Silk and told him the

apartment’s location.

          Appellant went inside the apartment and saw that everyone was talking and drinking.

Appellant proposed that everyone accompany him to an after- hours club, and appellant offered

to “pay for the drinks and for the entryway.” Appellant used the restroom, which was accessible

through a back bedroom. When appellant came out, he saw Catherine and John talking in the

bedroom. Catherine was “talking about she wanted to go to the after hour,” and “John was upset

with her because she was trying to leave.” Appellant asked John why it was a problem that

Catherine wanted to leave, and John told appellant to “stay out of his business.”

          Appellant went out into the living room, and his friend Silk arrived with another man,

“Ceelo.” 3 Appellant introduced Silk and Ceelo to the group of “at least a dozen” people in the

apartment. Silk and Ceelo both said they knew Catherine, and they spoke with her. Calhoun

approached and said, “we ain’t going to the after hour, man.” Calhoun’s demeanor was “kind of

arrogant a little bit,” and appellant responded that he “could have been gone,” and “y’all waste

my time sitting and waiting on y’all.” Appellant asked, “What about the ladies?” and Calhoun

said, “They ain’t going nowhere neither.” Appellant gave Catherine his telephone number and

left the apartment with Silk and Ceelo.

          Appellant got in his car, and Silk and Ceelo got in their car parked behind appellant,

pulled into the street next to appellant’s car, and stopped there. Catherine came out of the

apartment and tried to “flag [appellant’s] car down.” Catherine came up to appellant’s car and

said she “wanted to go.” Appellant said she could “ride if she wanted to,” and Catherine got in

the passenger side of appellant’s car. Catherine said, “They in there tripping.” As appellant was

about to drive away, Calhoun “ran out and jumped in front of [appellant’s] car.” According to

   3
       Appellant testified he did not know “Ceelo’s” true name.



                                                                  –6–
appellant, Calhoun “appeared to have something” and “had his hand behind his back the whole

time while [appellant] was speaking to him.” Appellant had a gun in the console of the car seat,

and he put the gun on the seat when he first saw Calhoun in front of the car. Appellant got the

gun from a friend and had it for about a week.

       Calhoun said, “Let this bitch up out this car. This bitch ain’t going nowhere.” Appellant

asked Catherine to “go ahead and get out because [he] didn’t want no trouble.” Appellant had

“known [Calhoun] to have a gun on him,” and appellant thought Calhoun might have a gun as

Calhoun stood with his hand behind his back in front of the car. Catherine got out of the car, and

appellant directed her to walk around the car and around to the sidewalk. Appellant saw John

was also outside and noticed Catherine had appellant’s telephone. Appellant “pulled up just a

hair” onto the sidewalk and asked Calhoun “What’s going on, man?” Calhoun answered,

“Nothing going on. This bitch just ain’t fixing to go anywhere.” Appellant asked if he could get

his phone and “stood out the car.” John “snatched the phone away from” Catherine, slapped her

and told her to get in the house, and threw the phone to appellant. Appellant bent down to get his

phone, and Calhoun “came up running back with a gun” and said, “You can take this with you

too.” Calhoun “reached around like with his gun,” and appellant heard a shot. Appellant

“ducked down and picked up [his] gun” and “shot twice and jumped in the car.” Appellant fired

his gun because Calhoun “had fired his gun, and [appellant] was in fear whether or not [Calhoun

was] going to shoot [appellant] or not.” At the time, “a lot of people” were outside: Calhoun,

John, Robert, and “some people standing back like on the porch.” Appellant drove away and

heard “about three more shots.” The next morning, appellant checked the car he was driving,

which was borrowed, and found Calhoun’s shot had gone into the side of the door. Appellant

returned the gun and the car to their owners. About three weeks later, appellant learned Calhoun

had been killed.

                                                 –7–
       Catherine testified she was living at the apartment with Robert on March 2, 2005. At that

time, Catherine was working as a prostitute. Catherine was asleep when John woke her up and

told her to come to the living room. Appellant came in the room and said to Catherine, “Oh, this

is who y’all was talking about?” Appellant followed Catherine to a back room where Catherine

was going to change to go to an after-hours club. Catherine asked to use appellant’s phone so

that she could call her mother to pick her up because appellant, Silk, and Ceelo were “pimping

at” her and trying to get her to “prostitute for them.” At some point, Catherine went outside

where she was trying to call her mother. Silk and Ceelo were in their car, and appellant and

Catherine were “standing out.”      Calhoun walked over and started arguing with appellant.

Catherine did not see a gun in Calhoun’s possession. Catherine did not know what they were

arguing about and “just heard them cussing.” As Catherine went back inside the apartment after

giving appellant his phone, she heard gunshots. Catherine heard somebody yell, “They done

shot my brother,” and she saw Robert run outside.

       David Spence, supervisor of the trace evidence section at the Southwestern Institute of

Forensic Sciences (SWIFS) testified he reviewed the gunshot residue kit collected from

Calhoun’s hands. Spence testified the hand wipings taken from Calhoun did not show any

primer gunshot residue particles, which meant that Calhoun did not discharge a firearm,

discharged a firearm that did not deposit significant quantities of residue particles on the hands,

or washed or wiped his hands after firing a weapon. Spence also examined Calhoun’s clothes

and determined he was shot from a distance of between six inches to three feet.

       Raymond Cooper, a firearm and tool mark examiner at SWIFS, testified the two .45

caliber shell casings recovered from the scene of the shooting were fired by the same weapon.

Dr. Jill Urban, a medical examiner at SWIFS, testified she performed an autopsy on Calhoun.

Urban testified Calhoun had a gunshot wound in the “left upper quadrant of the abdomen.” The

                                               –8–
bullet “went from his front to his back, downward through his body, and very slightly from his

left side to his right side.” Urban determined the cause of Calhoun’s death was a gunshot wound

to the abdomen.

       The jury charge instructed the jury on the law of self defense and required the jury to find

appellant not guilty if it found he acted in self defense. The charge permitted the jury to convict

appellant of murder or manslaughter or acquit him. The jury found appellant guilty of murder,

and this appeal followed.

                            SUFFICIENCY AND SELF DEFENSE

       In his first point of error, appellant argues the State failed in its burden of persuasion to

refute appellant’s proof of selfdefense.      Thus, appellant argues, the evidence is legally

insufficient to support his murder conviction. In his second point of error, appellant makes the

related argument that, the evidence being insufficient to prove murder, the evidence was

sufficient to show appellant committed manslaughter.

       When reviewing the legal sufficiency of the evidence, we examine all of the evidence in

the light most favorable to the verdict and determine whether a rational trier of fact could have

found the essential elements of the offense beyond a reasonable doubt. See Temple v. State, 390
S.W.3d 341, 360 (Tex. Crim. App. 2013). Although we consider everything presented at trial,

we do not reevaluate the weight and credibility of the evidence or substitute our judgment for

that of the fact finder. See Williams v. State, 235 S.W.3d 742, 750 (Tex. Crim. App. 2007).

Because the jury is the sole judge of the credibility of witnesses and of the weight given to their

testimony, any conflicts or inconsistencies in the evidence are resolved in favor of the verdict.

See Wesbrook v. State, 29 S.W.3d 103, 111 (Tex. Crim. App. 2000). Our review includes both

properly and improperly admitted evidence. See Clayton v. State, 235 S.W.3d 772, 778 (Tex.




                                               –9–
Crim. App. 2007). We also consider both direct and circumstantial evidence, as well as any

reasonable inferences that may be drawn from the evidence. Id.

          A person commits murder if he intentionally or knowingly causes the death of an

individual or if he intends to cause serious bodily injury and commits an act clearly dangerous to

human life that causes the death of an individual. TEX. PENAL CODE ANN. § 19.02(b)(1), (2)

(West 2011). A person commits manslaughter if he recklessly causes the death of an individual.

Id. § 19.04(a).

          The penal code distinguishes between ordinary and deadly force used in self-defense.

See id. §§ 9.31, 9.32. Regarding ordinary force, § 9.31 provides that “a person is justified in

using force against another when and to the degree the actor reasonably believes the force is

immediately necessary to protect the actor against the other’s use or attempted use of unlawful

force.” Id. § 9.31(a).On the other hand, § 9.32 provides that “a person is justified in using deadly

force against another if the actor would be justified in using force against another under section

9.31 and when and to the degree the actor reasonably believes the deadly force is immediately

necessary to protect the actor against the other’s use or attempted use of unlawful deadly force.”

Id. § 9.32(a)(1), (2)(A). Deadly force is “force that is intended or known by the actor to cause, or

in the manner of its use or intended use is capable of causing, death or serious bodily injury.” Id.

§ 9.01.

          Appellant argues the testimony of the State’s witnesses was inconsistent, while

appellant’s own testimony that Calhoun had a gun and tried to stop him from leaving was “clear

and unequivocal.” Even if Calhoun did not have a gun, appellant argues he had known Calhoun

to have a gun in the past, and Calhoun held his hand behind his back, causing appellant to

believe he had a gun. Appellant points out Calhoun was only shot once, which indicates

appellant “was not aiming at [Calhoun], intending to kill him, or even to cause him serious

                                               –10–
bodily injury.” Instead, appellant argues, he was merely “reckless” in discharging his firearm in

Calhoun’s direction. Appellant concedes there was no gunshot residue on Calhoun’s hands, but

he points out is was raining very hard when police arrived at the scene of the shooting.

Appellant argues there was no evidence of a motive for him to shoot Calhoun unless he was in

fear for his life. Thus, appellant argues, the State failed to refute appellant’s proof of self

defense, and the evidence was therefore insufficient to support a murder conviction. In the

alternative, appellant argues that he was acted only recklessly, requiring this Court to reform the

judgment to reflect an acquittal for murder and a conviction for the lesser included offense of

manslaughter.

       Here, Alexia testified she saw appellant fire a second shot at Calhoun and saw Calhoun

fall to the ground. Calhoun did not have a weapon or anything else in his hands. No weapon

was recovered from the scene, and no testimony other than appellant’s placed a gun in Calhoun’s

hand. The evidence shows appellant shot at the other witnesses present and hit Robert in the

hand after he shot Calhoun. The fact that Calhoun was only hit once just shows that appellant

missed with his second shot. Proof of motive is not a required element in criminal cases.

Sandoval v. State, 409 S.W.3d 259, 298 (Tex. Crim. App. 2013). However, the evidence showed

Calhoun thwarted appellant’s attempt to convince Catherine to “prostitute” for him. The jury

was free to judge appellant’s credibility as a witness, disbelieve his testimony that he was acting

in self defense, and believe the testimony of Alexia and other witnesses that Calhoun was

unarmed when appellant shot him and then turned his gun on the other witnesses, wounding

Robert in the hand. See Williams, 235 S.W.3d at 750; Wesbrook, 29 S.W.3d at 111. Under these

circumstances, we conclude the evidence was sufficient to refute appellant’s self-defense theory

and establish appellant acted knowingly or recklessly when he shot Calhoun. See Temple, 390
S.W.3d at 360.     Thus, the evidence was legally sufficient to support appellant’s murder

                                              –11–
conviction. See id. Accordingly, we need not address whether appellant would support a

conviction for manslaughter. We overrule appellant’s first and second points of error.

                        NEW TRIAL BASED ON MISSING EXHIBIT

       In his third point of error, appellant argues he is entitled to a new trial because an exhibit

was destroyed through no fault of his own. Specifically, appellant complains of the destruction

of State’s Exhibit 23, a blown up photograph of State’s Exhibit 21, a photograph of the outside

of the apartment. Appellant points out this exhibit was used by witnesses as a “map” to indicate

the position of witnesses in relation to Calhoun and appellant at the time of the shooting. Several

witnesses placed initials on the exhibit, and the State showed the exhibit to the jury during its

argument. Appellant argues it is “virtually impossible to ascertain the location of the parties at

the time of the shooting in the absence of State’s Exhibit 23.”

       Texas Rule of Appellate Procedure 34.6(f) provides that an appellant is entitled to a new

trial if a significant and necessary part of the reporter's record is lost or destroyed through no

fault of her own, the appellant timely requested the record, and the parties cannot agree to the

record. TEX. R. APP. P. 34.6(f). The requirement that the missing record be necessary to the

appeal was meant to mitigate against the harshness of a rule that might require a new trial even

when no error actually occurred in the proceedings. Nava v. State, 415 S.W.3d 289, 306 (Tex.

Crim. App. 2013). “The provision in the rule that the appellant show that the missing portion of

the record is necessary to her appeal is itself a harm analysis.” Id. (quoting Routier v. State, 112
S.W.3d 554, 571 (Tex. Crim. App. 2003)). When an appellant has not been harmed by the

missing portion of the record, he should not be granted relief. Id.

       Here, only Alexia saw appellant fire a shot at Calhoun.            The record contains her

testimony that she saw Calhoun “bent over like he was holding” himself on “the lower part of his

stomach.” “Another gunshot went off,” and Calhoun fell to the ground. Alexia saw appellant

                                               –12–
holding a gun and firing the second shot at Calhoun. Robert and John saw appellant shooting at

the witnesses, and Robert was shot in the hand. The record contains an unenlarged copy of the

photograph at issue. We have already concluded the evidence was sufficient to show appellant

committed murder. We conclude under the circumstances that the blown up photograph bearing

witness initials was not necessary to the appeal, and appellant was not harmed by its destruction.

See id. We overrule appellant’s third point of error.

     MISTRIAL FOR IMPROPER QUESTIONING OF EXTRANEOUS CRIMINAL

                                              CONDUCT

          In his fourth and fifth points of error, appellant argues the trial court abused its discretion

in denying appellant’s motion for mistrial following initial and repeated questioning of appellant

regarding an extraneous offense of drug dealing.

          When, as here, the trial court sustains a defense objection and instructs the jury to

disregard, but denies a defendant’s motion for mistrial, the issue is whether the trial court abused

its discretion by denying the mistrial. Hawkins v. State, 135 S.W.3d 72, 76-77 (Tex. Crim. App.

2004); see also Coble v. State, 330 S.W.3d 253, 292 (Tex. Crim. App. 2010). We uphold the

trial court's ruling if it was within the zone of reasonable disagreement. Coble, 330 S.W.3d at

292. “Only in extreme circumstances, where the prejudice is incurable, will a mistrial be

required.” Hawkins, 135 S.W.3d at 77; see also Ocon v. State, 284 S.W.3d 880, 884–85 (Tex.

Crim. App. 2009) (mistrial is extreme remedy and should be granted only when residual

prejudice remains after less drastic alternatives are explored). Granting a mistrial is appropriate

when error is “so prejudicial that expenditure of further time and expense would be wasteful and

futile.” Hawkins, 135 S.W.3d at 77 (quoting Ladd v. State, 3 S.W.3d 547, 567 (Tex. Crim. App.

1999)).




                                                  –13–
       “The asking of an improper question will seldom call for a mistrial, because, in most

cases, any harm can be cured by an instruction to disregard.” Wood v. State, 18 S.W.3d 642, 648

(Tex. Crim. App. 2000) (quoting Ladd, 3 S.W.3d at 567). “On appeal, we generally presume the

jury follows the trial court’s instructions in the manner presented. The presumption is refutable,

but the appellant must rebut the presumption by pointing to evidence that the jury failed to

follow the trial court's instructions.” Thrift v. State, 176 S.W.3d 221, 224 (Tex. Crim. App.

2005); see also Wood, 18 S.W.3d at 648 (“A mistrial is required only when the improper

question is clearly prejudicial to the defendant and is of such character as to suggest the

impossibility of withdrawing the impression produced on the minds of the jurors.”) (quoting

Ladd, 3 S.W.3d at 567); Ovalle v. State, 13 S.W.3d 774, 783 (Tex. Crim. App. 2000) (prompt

instruction to disregard will ordinarily cure any prejudice associated with improper question and

answer, even one regarding extraneous offenses).

       Although our review of the denial of a mistrial involves determining whether error

occurred, our consideration involves most, if not all, of the same factors that attend a harm

analysis. See Archie v. State, 221 S.W.3d 695, 699-700 (Tex. Crim. App. 2007) (citing Hawkins,
135 S.W.3d at 77). To determine whether a trial court abused its discretion by denying a

mistrial, we apply the test articulated in Mosley v. State, 983 S.W.2d 249, 259 (Tex. Crim. App.

1998), which requires balancing of three factors: (1) severity of the misconduct (magnitude of

the prejudicial effect of the prosecutor’s remarks); (2) measures adopted to cure any harm from

the misconduct (efficacy of any cautionary instruction by the trial court); and (3) certainty of

conviction absent the misconduct (strength of the evidence supporting the conviction).

       Here, the prosecutor asked appellant what kind of a job he had, and appellant answered

that he was “hustling.” The prosecutor asked what that meant, and appellant said, “Hustling by

any means. Maybe you can be hustling as far as like selling weed or maybe anything, gambling,

                                              –14–
things of that nature.” The prosecutor asked what else appellant was doing to get money.

Defense counsel objected “to the relevance,” and the trial court sustained the objection. The

prosecutor pointed out appellant was “driving around in a ’93 Lexus” and offering to pay

entrance fees to an after-hours club and buy drinks. The prosecutor asked where he got the

money. Appellant answered, “I was hustling, ma’am.” The prosecutor said, “You were hustling.

You’re a drug dealer, you gamble?” Defense counsel objected, and the trial court sustained the

objection, instructed the jury to disregard, but denied counsel’s motion for mistrial.        The

prosecutor asked appellant, “You were selling weed?” Appellant answered, “Yes, ma’am.” The

prosecutor stated, “That’s what you said,” and defense counsel again objected. The trial court

again sustained the objection, instructed the jury to disregard, and denied appellant’s motion for

mistrial.

        The prosecutor in this case asked appellant whether he was a drug dealer and whether he

gambled after appellant testified he was “hustling,” and that included “selling weed” and

“gambling.” The prejudicial effect of the prosecutor’s attempt to clarify appellant’s testimony

was slight and followed appellant’s own testimony that he engaged in activity that could include

“selling weed.” The trial court instructed the jury to disregard, which instruction we presume the

jury followed. Thrift, 176 S.W.3d at 224. Without any reference to appellant’s “hustling” or

status as a “drug dealer,” the evidence presented included eyewitness testimony of appellant

shooting at Calhoun, who died from a gunshot wound. Under these circumstances, we conclude

the trial court did not abuse its discretion in denying appellant’s motion for mistrial. See

Hawkins, 135 S.W.3d at 76-77. We overrule appellant’s fourth and fifth points of error.

        In his sixth point of error, appellant complains the trial court erred in not holding a

hearing on his motion for new trial. When examining a trial court’s denial of a hearing on a

motion for new trial, we review for an abuse of discretion. Smith v. State, 286 S.W.3d 333, 340

                                              –15–
(Tex. Crim. App. 2009). Our review is limited to the trial judge’s determination of whether the

defendant has raised grounds that are both undeterminable from the record and reasonable,

meaning they could entitle the defendant to relief. Id. This is because the trial judge’s discretion

extends only to deciding whether these two requirements are satisfied. Id. If the trial judge finds

that the defendant has met the criteria, he has no discretion to withhold a hearing. Id.

       In his motion for new trial, appellant argued he received ineffective assistance of counsel,

and newly discovered evidence could have changed the outcome of the trial. Specifically, he

argued counsel failed to investigate and interview a potential defense witness named by

appellant. The affidavit of this witness, Charles Alexander, was attached to the motion for new

trial and constituted the “newly discovered evidence” to which the motion referred. According

to Alexander’s affidavit, Calhoun and appellant had a dispute because a “young lady” wanted to

leave with appellant. Calhoun “began to repeatedly charge at [appellant] using profanities

toward [appellant].” Alexander, “Mr. Brantly,” and appellant were able to leave the apartment

because Calhoun was restrained by “some Gentlemen inside the apartment.” By the time

Alexander and Brantly crossed the street to their car, the young lady came outside and talked to

appellant. The affidavit described the shooting as follows:

       A few seconds or so Mr. Calhoun came outside yelling at [appellant] that he was
       going to get him. While backing up, [appellant] was asking Mr. Calhoun to back
       up himself and to leave him ([appellant]) alone as he did not want any trouble[;]
       however[,] Mr. Calhoun was still yelling that he was going to get ([appellant]).
       At some point, Mr. Calhoun jumped at [appellant] and then [appellant] shot Mr.
       Calhoun down low below the waist area. [Appellant] walked towards his car and
       then people came outside because they heard the gunshot. When they seen Mr.
       Calhoun on the ground in a sitting position they started yelling at [appellant], at
       this point [appellant] shot the gun into the air because the people started running
       at him yelling. As I stated [appellant] was backing up the whole time that Mr.
       Calhoun was telling him that he was going to get him and walking towards
       [appellant]. Once he shot the gun into the air everybody just stopped, and the
       three of us (Brantly, Myself and [appellant]) left.




                                               –16–
The affidavit concluded with a statement that, if appellant’s lawyer had “continued with the

Bench Warrant procedure that I was called out for while in the California Penal System,” this

would have been his testimony.

       In his brief, appellant does not argue the ineffective assistance claim and instead urges

that this Court should abate this appeal, direct the trial court to obtain Alexander’s presence, and

hold a hearing on the new trial. However, it is not clear how trial counsel could have been

ineffective for failing to interview a California inmate named “Charles Alexander” when

appellant testified “Silk” was in California and his name was “Charles Brown.”             Further,

appellant testified Calhoun had his hand behind his back and eventually revealed he had a gun in

his hand which he fired at appellant before appellant shot back. Alexander’s affidavit contradicts

appellant’s own testimony and alleges Calhoun “jumped at” appellant and appellant shot him.

Alexander does not mention Calhoun having a gun or holding his hand behind his back. We

conclude the grounds raised in appellant’s motion for new trial would not have entitled him to

relief. Accordingly, the trial court did not abuse its discretion in denying appellant’s motion for

new trial. See id. We overrule appellant’s sixth point of error.

           MISTRIAL BASED ON CLAIMED IMPROPER JURY ARGUMENT

       In his seventh, eighth, and ninth points of error, appellant argues the trial court erred in

overruling his objections and motion for mistrial following improper jury argument at the

punishment phase of trial. At punishment, the prosecutor said “we’re not talking about this guy

[appellant] any more” and made the following argument:

       What we are talking about now is this man. This is the man we’re here to talk
       about now. Now we get to consider Charles Calhoun. Now we get to consider
       what effect not only has this man had on our community in the past and in the
       future, but the effect that it’s had on this man. The effect it’s had on this family.
       The effect that it’s had on this mother who lost her son. That’s what you guys get
       to consider now. The effect that it’s had on this man who lost his brother. On
       these people who lost their cousin. You get to consider the fact that the last time
       that Ida Jones or Tony Hoyle saw their cousin alive, they were pumping on his
                                               –17–
       chest trying to get him to breathe again. Those are their last memories of this guy,
       of Charles Calhoun. You get to consider that now. You get to consider every
       single factor that’s emotional and that goes to whether or not this man will walk
       on the street again with you and I and with everybody in this room. He can’t take
       the stand and talk about what a good father he is. He can’t take the stand and talk
       about the effect that it will have on his family and his children from here on out.
       He can’t do it.

Defense counsel objected that this was “improper argument.” The court asked the prosecutor to

clarify “which he” the prosecutor referred to, and the prosecutor answered, “Charles Calhoun.”

The trial court overruled the objection. The prosecutor continued, “He can’t speak for himself.

You speak for him now. You speak for this community now. You speak for that family now.”

Defense counsel again objected. The trial court sustained the objection, instructed the jury to

disregard, but denied counsel’s motion for mistrial. The prosecutor discussed the punishment

range being between life and fifteen years and asked the jury to “find a fair number.” The

prosecutor asked the jury to “find a number that reflects Charles Calhoun and his family.”

Defense counsel objected, and the trial court overruled the objection.

       Proper jury argument generally falls within one of four general areas: (1) summation of

the evidence; (2) reasonable deduction from the evidence; (3) answer to argument of opposing

counsel; and (4) plea for law enforcement. Brown v. State, 270 S.W.3d 564, 570 (Tex. Crim.

App. 2008) (citing Guidry v. State, 9 S.W.3d 133, 154 (Tex. Crim. App. 1999)). “The arguments

that go beyond these areas too often place before the jury unsworn, and most times believable,

testimony of the attorney.” Brown, 270 S.W.3d at 570 (quoting Alejandro v. State, 493 S.W.2d
230, 231 (Tex. Crim. App. 1973)). Consequently, error exists when facts not supported by the

record are interjected in the argument, but such error is not reversible unless, in light of the

record, the argument is extreme or manifestly improper. Allridge v. State, 762 S.W.2d 146, 155

(Tex. Crim. App. 1988).




                                              –18–
          While punishment, in our modern system of criminal justice, must be based upon the

moral blameworthiness of the defendant (and not the victim’s desire for revenge), the jury is still

entitled to consider the full, unvarnished specter of the defendant’s actions. Torres v. State, 92
S.W.3d 911, 921 (Tex.—App. Houston [14th Dist.] 2002, pet. ref’d). Evidence of the victim’s

physical, mental, or pecuniary injury is highly relevant when considering the full magnitude of

the crime. Id. (“entirely appropriate” for jury to be asked to make reasonable deductions from

evidence regarding degree of terror and pain experienced by complainant shortly before his

death).

          Thus, the prosecutor’s argument concerning the injury suffered by Calhoun and his

family was a reasonable deduction from the evidence. See id. The trial court did not err in

overruling appellant’s objections to these arguments. See id. To the extent the prosecutor urged

the jury to speak for Calhoun’s family, we conclude the trial court’s instruction to disregard

cured the error, if any, and said error was not “so prejudicial that expenditure of further time and

expense would be wasteful and futile.” Hawkins, 135 S.W.3d at 77. The trial court did not

abuse its discretion in denying appellant’s motion for mistrial. See id. We overrule appellant’s

seventh, eighth, and ninth points off error.

          In his tenth point of error, appellant argues the judgment should be modified to reflect the

correct names of the prosecutors. The State agrees. We are authorized to reform the judgment to

make it “speak the truth” of the sentence imposed when we have the necessary data and

information to do so. Asberry v. State, 813 S.W.2d 526, 529 (Tex. App.—Dallas 1991, pet.

ref’d). Accordingly, we sustain appellant’s tenth point of error and reform the judgment to

reflect the correct names of the prosecutors.




                                                 –19–
       As reformed, we affirm the trial court’s judgment.




                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)

141419F.U05




                                             –20–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

TERRY RAY MCMILLAN, Appellant                         On Appeal from the 265th Judicial District
                                                      Court, Dallas County, Texas
No. 05-14-01419-CR         V.                         Trial Court Cause No. F-0550140-UR.
                                                      Opinion delivered by Justice Bridges.
THE STATE OF TEXAS, Appellee                          Justices Lang-Miers and Schenck
                                                      participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:
        under the heading, "Attorney for State:," "J Wilbanks" is deleted and "Rebecca
        Dodds and Rick Jackson" are substituted.
As REFORMED, the judgment is AFFIRMED.


Judgment entered this 1st day of July, 2016.




                                               –21–